     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 1 of 14 Page ID #:81



1     MICHAEL N. FEUER, City Attorney (SBN 111529x)
      KATHLEEN A. KENEALY, Chief Assistant City Attorney
2     SCOTT MARCUS, Senior Assistant City Attorney
      CORY M. BRENTE, Senior Assistant City Attorney
3     GEOFFREY PLOWDEN, Deputy City Attorney
      200 North Main Street, 6th Floor, City Hall East
4     Los Angeles, CA 90012 Tel.: (213) 978-7038
      Email: Geoffrey.Plowden@lacity.org
5

6     Attorney for Defendants CITY OF LOS ANGELES,
7
      CHIEF MICHEL MOORE

8                         UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11    NICHOLAS STERN,                              Case No. CV21-03760 VAP (Ex)
                                                   Hon. Virginia A. Phillips, District Judge
12
                  Plaintiff,                       Hon. Charles F. Eick, Magistrate Judge
13
                         vs.       ANSWER OF DEFENDANTS,
14
                                   CITY OF LOS ANGELES AND
15    A MUNICIPAL ENTITY; CHIEF    CHIEF MICHEL MOORE TO
16
      MICHEL MOORE; DOE ARRUE; DOE PLAINTIFF’S COMPLAINT;
      CLARK; DOE CITY OF LOS       DEMAND FOR JURY TRIAL
17    ANGELES, MARTIN; DOES 1-100,
18    INCLUSIVE,
19                Defendant(s).
20

21
            DEFENDANTS, CITY OF LOS ANGELES AND CHIEF MICHEL

22    MOORE answering the Plaintiff’s FIRST AMENDED COMPLAINT for
23    themselves and for no other parties, admit, deny and allege as follows:
24          1.   Answering paragraph 1, defendant denies the allegations contained
25    therein.
26    ///
27    ///
28    ///
                                               1
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 2 of 14 Page ID #:82



1
            2.   Answering paragraph 2, defendant lacks sufficient information and
2
      belief upon which to answer the allegations contained therein, and on that basis
3
      denies the allegations.
4
            3.   Answering paragraph 3, defendants deny the allegations contained
5
      therein.
6
            4.   Answering paragraph 4, defendants deny the allegations contained
7

8
      therein.

9
            5.     Answering paragraph 5, defendants lack sufficient information

10    and belief upon which to answer the allegations contained therein, and
11    on that basis denies the allegations.
12          6.     Answering paragraph 6, defendants lack sufficient information
13    and belief upon which to answer the allegations contained therein, and
14    on that basis denies the allegations.
15          7.   Answering paragraph 7, defendants deny the allegations contained
16    therein.
17          8.   Answering paragraph 8, defendants lack sufficient information and
18    belief upon which to answer the allegations contained therein, and on that basis
19    denies the allegations.
20
            9.   Answering paragraph 9, defendants deny the allegations contained
21
      therein.
22
            10. Answering paragraph 10, defendants deny the allegations contained
23
      therein.
24
            11. Answering paragraph 11, defendants deny the allegations contained
25
      therein.
26

27

28
                                               2
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 3 of 14 Page ID #:83



1
            12. Answering paragraph 12, defendants lack sufficient information and
2
      belief upon which to answer the allegations contained therein, and on that basis
3
      denies the allegations.
4
            13. Answering paragraph 13, defendants lack sufficient information and
5
      belief upon which to answer the allegations contained therein, and on that basis
6
      denies the allegations.
7

8
            14. Answering paragraph 14, the cause of action is not alleged against the

9
      answering defendants, and on that basis the paragraph goes unanswered.

10          15. Answering paragraph 15, the cause of action is not alleged against the
11    answering defendants, and on that basis the paragraph goes unanswered.
12          16. Answering paragraph 16, the cause of action is not alleged against the
13    answering defendants, and on that basis the paragraph goes unanswered.
14          17. Answering paragraph 17, the cause of action is not alleged against the
15    answering defendants, and on that basis the paragraph goes unanswered.
16          18. Answering paragraph 18, the cause of action is not alleged against the
17    answering defendants, and on that basis the paragraph goes unanswered.
18          19. Answering paragraph 19, the cause of action is not alleged against the
19    answering defendants, and on that basis the paragraph goes unanswered.
20
            20. Answering paragraph 20, the cause of action is not alleged against the
21
      answering defendants, and on that basis the paragraph goes unanswered.
22
            21. Answering paragraph 21, defendants deny the allegations contained
23
      therein.
24

25
            22. Answering paragraph 22, defendants admit the allegations contained
26
      therein.
27

28
                                               3
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 4 of 14 Page ID #:84



1
            23. Answering paragraph 23, the cause of action is not alleged against the
2
      answering defendants, and on that basis the paragraph goes unanswered.
3
            24. Answering paragraph 24, defendants deny the allegations contained
4
      therein.
5
            25. Answering paragraph 25, defendants lack sufficient information and
6
      belief upon which to answer the allegations contained therein, and on that basis
7

8
      denies the allegations.

9
            26. Answering paragraph 26, defendants lack sufficient information and

10    belief upon which to answer the allegations contained therein, and on that basis
11    denies the allegations.
12          27. Answering paragraph 27, defendants deny the allegations contained
13    therein.
14          28. Answering paragraph 28, defendants admit the allegations contained
15    therein.
16          29. Answering paragraph 29, defendants admit the allegations contained
17    therein.
18          30. Answering paragraph 30, defendants lack sufficient information and
19    belief upon which to answer the allegations contained therein, and on that basis
20
      denies the allegations.
21
            31. Answering paragraph 31, defendants lack sufficient information and
22
      belief upon which to answer the allegations contained therein, and on that basis
23
      denies the allegations.
24

25
            32. Answering paragraph 32, defendants lack sufficient information and
26
      belief upon which to answer the allegations contained therein, and on that basis
27
      denies the allegations.
28
                                               4
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 5 of 14 Page ID #:85



1
            33. Answering paragraph 33, defendants lack sufficient information and
2
      belief upon which to answer the allegations contained therein, and on that basis
3
      denies the allegations.
4
            34. Answering paragraph 34, defendants lack sufficient information and
5
      belief upon which to answer the allegations contained therein, and on that basis
6
      denies the allegations.
7

8
            35. Answering paragraph 35, defendants lack sufficient information and

9
      belief upon which to answer the allegations contained therein, and on that basis

10    denies the allegations.
11          36. Answering paragraph 36, defendants lack sufficient information and
12    belief upon which to answer the allegations contained therein, and on that basis
13    denies the allegations.
14          37. Answering paragraph 37, defendants lack sufficient information and
15    belief upon which to answer the allegations contained therein, and on that basis
16    denies the allegations.
17          38. Answering paragraph 38, defendants deny the allegations contained
18    therein.
19          39. Answering paragraph 39, defendants deny the allegations contained
20
      therein.
21
            40. Answering paragraph 40, defendants deny the allegations contained
22
      therein.
23

24
            41. Answering paragraph 41, defendants deny the allegations contained
25
      therein.
26

27

28
                                               5
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 6 of 14 Page ID #:86



1
            42. Answering paragraph 42, which incorporates by reference the
2
      allegations of other paragraphs of the pleading, defendant to the same extent
3
      incorporates by reference the answers provided herein to those paragraphs.
4
            43. Answering paragraph 43, no factual allegations are made therein, and
5
      on that basis the paragraph goes unanswered.
6
            44. Answering paragraph 44, defendants deny the allegations contained
7

8
      therein.

9
            45. Answering paragraph 45, defendants deny the allegations contained

10    therein.
11          46. Answering paragraph 46, defendants deny the allegations contained
12    therein.
13          47. Answering paragraph 47, defendants deny the allegations contained
14    therein.
15          48. Answering paragraph 48, defendants deny the allegations contained
16    therein.
17          49. Answering paragraph 49, defendants deny the allegations contained
18    therein.
19          50. Answering paragraph 50, defendants deny the allegations contained
20
      therein.
21
            51. Answering paragraph 51, defendants deny the allegations contained
22
      therein.
23
            52. Answering paragraph 52, defendants deny the allegations contained
24
      therein.
25
            53. Answering paragraph 53, defendants deny the allegations contained
26
      therein.
27
            54. Answering paragraph 54, defendants deny the allegations contained
28
                                               6
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 7 of 14 Page ID #:87



1
      therein.
2
            55. Answering paragraph 55, defendants deny the allegations contained
3
      therein.
4
            56. Answering paragraph 56, defendants deny the allegations contained
5
      therein.
6
            57. Answering paragraph 57, defendants deny the allegations contained
7

8
      therein.

9
            58. Answering paragraph 58, defendants deny the allegations contained

10    therein.
11          59. Answering paragraph 59, defendants deny the allegations contained
12    therein.
13          60. Answering paragraph 60, defendants deny the allegations contained
14    therein.
15          61. Answering paragraph 61, defendants deny the allegations contained
16    therein.
17          62. Answering paragraph 62, defendants deny the allegations contained
18    therein.
19          63. Answering paragraph 63, which incorporates by reference the
20
      allegations of other paragraphs of the pleading, defendant to the same extent
21
      incorporates by reference the answers provided herein to those paragraphs.
22
            64. Answering paragraph 64, defendants deny the allegations contained
23
      therein.
24
            65. Answering paragraph 65, defendants deny the allegations contained
25
      therein.
26
            66. Answering paragraph 66, defendants deny the allegations contained
27
      therein.
28
                                               7
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 8 of 14 Page ID #:88



1
            67. Answering paragraph 67, defendants deny the allegations contained
2
      therein.
3
            68. Answering paragraph 68, defendants deny the allegations contained
4
      therein.
5
            69. Answering paragraph 69, defendants deny the allegations contained
6
      therein.
7

8
            70. Answering paragraph 70, defendants deny the allegations contained

9
      therein.

10          71. Answering paragraph 71, defendants deny the allegations contained
11    therein.
12          72. Answering paragraph 72, defendants deny the allegations contained
13    therein.
14          73. Answering paragraph 73, defendants deny the allegations contained
15    therein.
16          74. Answering paragraph 74, defendants deny the allegations contained
17    therein.
18          76. Answering paragraph 76, defendants deny the allegations contained
19    therein.
20
            77. Answering paragraph 77, defendants deny the allegations contained
21
      therein.
22
            78. Answering paragraph 78, defendants deny the allegations contained
23
      therein.
24
            79. Answering paragraph 79, defendants deny the allegations contained
25
      therein.
26
            80. Answering paragraph 80, defendants deny the allegations contained
27
      therein.
28
                                             8
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 9 of 14 Page ID #:89



1
            81. Answering paragraph 81, which incorporates by reference the
2
      allegations of other paragraphs of the pleading, defendant to the same extent
3
      incorporates by reference the answers provided herein to those paragraphs.
4
            82. Answering paragraph 82, defendants deny the allegations contained
5
      therein.
6
            83. Answering paragraph 83, defendants deny the allegations contained
7

8
      therein.

9
            84. Answering paragraph 84, defendants deny the allegations contained

10    therein.
11          85. Answering paragraph 85, defendants deny the allegations contained
12    therein.
13          86. Answering paragraph 86, defendants deny the allegations contained
14    therein.
15          87. Answering paragraph 87, defendants deny the allegations contained
16    therein.
17          88. Answering paragraph 88, which incorporates by reference the
18    allegations of other paragraphs of the pleading, defendant to the same extent
19    incorporates by reference the answers provided herein to those paragraphs.
20
            89. Answering paragraph 89, defendants deny the allegations contained
21
      therein.
22
            90. Answering paragraph 90, defendants deny the allegations contained
23
      therein.
24
            91. Answering paragraph 91, defendants deny the allegations contained
25
      therein.
26
            92. Answering paragraph 92, defendants deny the allegations contained
27
      therein.
28
                                               9
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 10 of 14 Page ID #:90



1
            93. Answering paragraph 93, defendants deny the allegations contained
2
      therein.
3
            94. Answering paragraph 94, defendants deny the allegations contained
4
      therein.
5
            95. Answering paragraph 95, defendants deny the allegations contained
6
      therein.
7

8
            96. Answering paragraph 96, no factual allegations are made therein, and

9
      on that basis the paragraph goes unanswered.

10          97. Answering paragraph 97, which incorporates by reference the
11    allegations of other paragraphs of the pleading, defendant to the same extent
12    incorporates by reference the answers provided herein to those paragraphs.
13          98. Answering paragraph 98, defendants deny the allegations contained
14    therein.
15          99. Answering paragraph 99, defendants deny the allegations contained
16    therein.
17          100. Answering paragraph 100, defendants deny the allegations contained
18    therein.
19          101. Answering paragraph 101, defendants deny the allegations contained
20
      therein.
21
            102. Answering paragraph 102, defendants deny the allegations contained
22
      therein.
23
            103. Answering paragraph 103, defendants deny the allegations contained
24
      therein.
25
            104. Answering paragraph 104, defendants deny the allegations contained
26
      therein.
27
            105. Answering paragraph 105, defendants deny the allegations contained
28
                                               10
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 11 of 14 Page ID #:91



1
      therein.
2
            106. Answering paragraph106, defendants deny the allegations contained
3
      therein.
4
            107. Answering paragraph 107, defendants deny the allegations contained
5
      therein.
6
            108. Answering paragraph 108, defendants deny the allegations contained
7

8
      therein.

9
            109. Answering paragraph 109, defendants deny the allegations contained

10    therein.
11          110. Answering paragraph 110, defendants deny the allegations contained
12    therein.
13          111. Answering paragraph 111, defendants deny the allegations contained
14    therein.
15          112. Answering paragraph 112, which incorporates by reference the
16    allegations of other paragraphs of the pleading, defendants to the same extent
17    incorporates by reference the answers provided herein to those paragraphs.
18          113. Answering paragraph 113, defendants deny the allegations contained
19    therein.
20
            114. Answering paragraph 114, defendants deny the allegations contained
21
      therein.
22
            115. Answering paragraph 115, defendants deny the allegations contained
23
      therein.
24
            116. Answering paragraph 116, defendants deny the allegations contained
25
      therein.
26
            117. Answering paragraph 117, defendants deny the allegations contained
27
      therein.
28
                                               11
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 12 of 14 Page ID #:92



1
            118. Answering paragraph 118, which incorporates by reference the
2
      allegations of other paragraphs of the pleading, defendants to the same extent
3
      incorporates by reference the answers provided herein to those paragraphs.
4
            119. Answering paragraph 119, defendants deny the allegations contained
5
      therein.
6
            120. Answering paragraph 120, defendants deny the allegations contained
7

8
      therein.

9
            121. Answering paragraph 121, defendants deny the allegations contained

10    therein.
11          122. Answering paragraph 122, defendants deny the allegations contained
12    therein.
13          123. Answering paragraph 123, defendants deny the allegations contained
14    therein.
15                              AFFIRMATIVE DEFENSES
16          As separate and distinct affirmative defenses, defendants allege each of the
17    following:
18          1.     The damages alleged were directly and proximately caused and
19    contributed to by the negligence of Plaintiff, and the extent of damages sustained,
20
      if any, should be reduced in proportion to the amount of said negligence.
21
            2.     The damages alleged were directly and proximately caused and
22
      contributed to by the negligence of other persons, and the extent of damages
23
      sustained, if any, should be reduced in proportion to the amount of said negligence.
24
            3.     The force used against plaintiff, if any, was caused and necessitated
25
      by the actions of plaintiff, and was reasonable and necessary for self-defense.
26

27

28
                                               12
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 13 of 14 Page ID #:93



1
             4.    The force used against plaintiff, if any, was caused and necessitated
2
      by the actions of plaintiff, and was reasonable and necessary for the defense of
3
      others.
4
             5.    The state claims are barred for plaintiff’s failure to comply with the
5
      provisions of the California Tort claims Act, Government code, Section 910, et
6
      seq.
7

8
             6.    The action is barred for lack of standing to sue.

9
             7.    The action is barred by the doctrine of res judicata.

10           8.    Defendants’ actions are privileged pursuant to Civil Code, Section 47.
11           9.    As to the federal claims and theories of recovery, the answering
12    defendant is protected from liability under the doctrine of qualified immunity,
13    because defendant's conduct did not violate clearly established statutory or
14    constitutional rights of which a reasonable person would have known.
15           10.   Defendant City of Los Angeles and all defendants sued in their
16    official capacities are immune from the imposition of punitive damages.
17           11.   Defendants are immune from liability pursuant to the provisions of
18    each of the following California statutes, each of which is set forth as a separate
19    and distinct affirmative defense:
20
                   California Government Code §§ 815.2, 818, 820.2, 820.4, 820.6,
21
                   822.2, and 845;
22
                   California Health and Safety Code §1799.106
23
                                DEMAND FOR JURY TRIAL
24
                   Defendants hereby demand and request a trial by jury in this matter.
25
                   WHEREFORE, defendants pray for judgment as follows:
26
                   1.     That plaintiff take nothing by this action;
27
                   2.     That the action be dismissed;
28
                                                13
     Case 2:21-cv-03760-CBM-AS Document 23 Filed 06/02/21 Page 14 of 14 Page ID #:94



1
                  3.      That defendants be awarded costs of suit;
2
                  4.      That defendants be awarded other and further relief as the
3
      Court may deem just and proper, including an award of attorney's fees pursuant to
4
      42 U.S.C. § 1988.
5

6     Dated: June 4, 2021
7
                                MICHAEL N. FEUER, City Attorney
8                               KATHLEEN A. KENEALY, Chief Asst.
                                City Atty.
9
                                CORY M. BRENTE, Senior Asst. City Atty.
10
                                By          /s/ Geoffrey Plowden
11
                                           GEOFFREY PLOWDEN
12                                           Deputy City Attorney
13
                                Attorneys for Defendants
14
                                CITY OF LOS ANGELES AND
15                              CHIEF MICHEL MOORE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               14
